PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/509,985
Filing Date: 12 Jul 2019
Appellant(s): GILES



__________________
Jeremy D. Protas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/3/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2018/075478 to Rister et al. (Rister).
Claims 2 and 5 are rejected under 35 U.S.C. as being unpatentable over Rister.
(2) Response to Argument
With regard to applicant’s argument that the examiner does not explain why the claim is not fully supported by the disclosure, the examiner disagrees. The previous Final Office Action explains that the application as filed does not adequately support a constant ratio for all of the joint implant systems achievable from the set of components. More specifically, all of the joint implant systems achievable from the claimed set could include a ball of any size, a mobile insert corresponding to one of the balls, and a cup of any size, and would not be limited to components resulting in the claimed constant ratio. For example, the claimed constant ratio would not exist with a ball size of 28 mm, a corresponding insert of 28 mm, and a cup having an inner diameter of 35.2 mm. Therefore, it is evident that the claimed set of components can be combined to form a joint implant system in more ways than those disclosed by appellant, including those that do not result in the constant ratio. The specification, as well as the arguments presented in the 2nd full paragraph on page 7 of the Appeal Brief, support that only proper combinations of a ball, an insert, and a cup will result in the claimed constant ratio, namely combinations resulting from a first ball having a 22 mm or a second ball having a 28 mm diameter, paired with a first mobile insert having a size corresponding to the first ball or a second mobile insert having a size corresponding to the second ball, and a cup selected in terms of thickness dictated by a desired constant ratio. Therefore, the examiner maintains that the scope of the claim encompasses more joint implant systems achievable from the set of components than are fully supported by the disclosure.
With regard to applicant’s argument that Rister does not disclose a mobile insert…configured to cooperate with the first inner cavity of [a] cup [configured to be affixed in one of the elements of the considered joint] because the element 310 of Rister is not a cup, the examiner disagrees. The examiner notes that the “one of the elements of the considered joint” has been interpreted in light of the specification, which refers to the considered joint as, “for example, the acetabular cavity of a patient’s pelvis in the context of a hip prosthesis” in paragraph 0027. Further, it is noted that the specification provides no special definition for the term “cup” and, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the term cup has been given its broadest reasonable interpretation based on its definition, for example, provided by Collins English Dictionary as: a small round container that you drink from; things or parts of things that are small, round, and hollow in shape. The kit shown in fig. 8 of Rister is configured for use with an acetabular cup (120) such that each of the outer liners (310, 320, 330) are also intended to be affixed within the acetabular cavity of a patient’s pelvis in the context of a hip prosthesis, at least indirectly via the cup (120), as disclosed in paragraph 0058 and shown in figs. 5-7 of Rister. Alternatively, the cup (120) of Rister could be construed to meet the limitation of the claimed one of the elements of the considered joint. Therefore, in either interpretation,  the outer liners (310, 320, 330) of Rister which are small, round, and hollow in shape and are each configured to be affixed in one of the elements of the considered joint (acetabular cavity via cup 120 and/or cup 120, itself), clearly meet the limitation of a cup/plurality of cups as claimed. 
With regard to applicant’s argument that Rister does not disclose wherein a ratio of the first inner diameter of the first inner cavity to the second inner diameter of the second inner cavity for all of the joint implant systems achievable from the set of components is constant, regardless of the respective diameter of the ball, the examiner disagrees. Rister clearly teaches a set of components including balls having a plurality of different diameters (712, 714), a plurality of mobile inserts each corresponding to one of the balls (722, 724), and a plurality of cups (310, 320, 330). The set of components of Rister are used for creating joint implant systems, for example a first joint implant system that includes a cup (310), a mobile insert (720), and a ball (710), as well as a second joint implant system that includes a cup (320), a mobile insert (720), and a ball (710). The ratio of the first inner diameter of the first inner cavity (D232 for cup 310 in the first system and D232 for cup 320 in the second system) to the second inner diameter of the second inner cavity (D222 for insert 720 in the first system and D222 for insert 720 in the second system) for all of the joint implant systems achievable from the set of components is constant (D232/D222 for the first system and D232/D222 for the second system), regardless of the respective diameter of the ball (D214 for ball 710 in the first system and D214 for ball 710 in the second system). The limitations of the claim are therefore clearly met by Rister.

    PNG
    media_image2.png
    421
    577
    media_image2.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention (see page 14 of the Appeal Brief), it is noted that the features upon which applicant relies (i.e., the outer diameters of the cup varies) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MELISSA A HOBAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.